          Case 1:21-cv-06395-JMF Document 6 Filed 08/31/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBINSON PERALTA,

                                 Plaintiff,                       21-CV-6395 (JMF)
                         -v-                                MEMORANDUM OPINION
                                                            AND ORDER OF SERVICE
 NYPD, et al.,

                                 Defendants.

JESSE M. FURMAN, United States District Judge:

       Plaintiff, who is appearing pro se and proceeding in forma pauperis (“IFP”), brings this

action under 42 U.S.C. § 1983, alleging that officers employed with the New York City Police

Department (“NYPD”) followed and harassed him during a ten-year period, without cause. The

Court construes Plaintiff’s allegations as asserting equal protection claims under the Fourteenth

Amendment to the United States Constitution. As set forth below, the Court: (1) dismisses

Plaintiff’s claims brought against the NYPD; the Internal Affairs Bureau (“IAB”); New York

City’s Department of Investigation (“DOI”); NYPD Detectives Stone, Salcedo, and Witten, with

leave to amend as to Salcedo and Witten; the Federal Bureau of Investigations (“FBI”); and FBI

Agent Margaret Girard; and (2) directs service on the City of New York.

                                  STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se
          Case 1:21-cv-06395-JMF Document 6 Filed 08/31/21 Page 2 of 8




pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and to interpret them to raise

the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       The following facts are taken from the Complaint and assumed to be true. Beginning in

2010, up until the present, NYPD officers have harassed Plaintiff because they believed that he

committed a murder. In response to this alleged harassment, Plaintiff has filed claims with the

NYPD’s IAB, New York City’s DOI, and the FBI, all to no avail. Specifically, Plaintiff alleges

that Detective Stone and FBI Agent Girard separately failed to investigate his claims.

                                          DISCUSSION

A.     Claims Against City Agencies

       Plaintiff’s claims against the NYPD, the NYPD’s IAB, and New York City’s DOI must

be dismissed because an agency of the City of New York is not an entity that can be sued. N.Y.

City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the Complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the NYPD, the IAB,

and the DOI with the City of New York. See Fed. R. Civ. P. 21. This amendment is without

prejudice to any defenses the City of New York may wish to assert.




                                                  2
           Case 1:21-cv-06395-JMF Document 6 Filed 08/31/21 Page 3 of 8




B.      Claims Against the FBI

        Under the doctrine of sovereign immunity, the FBI is immune from any liability arising

out of Plaintiff’s claims. The doctrine of sovereign immunity bars federal courts from hearing all

suits against the federal government, including suits against federal agencies, unless sovereign

immunity has been waived. United States v. Mitchell, 445 U.S. 535, 538 (1980); see Robinson v.

Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994) (“Because an action against a

federal agency . . . is essentially a suit against the United States, such suits are . . . barred under

the doctrine of sovereign immunity, unless such immunity is waived.”). The Court therefore

dismisses all claims brought against the FBI under the doctrine of sovereign immunity. See 28

U.S.C. § 1915(e)(2)(B)(iii).

C.      Claims Against FBI Agent Girard and NYPD Detective Stone

        The United States Constitution does not provide individuals with an affirmative right to

an investigation of their claims by the government that is protected by the Due Process Clause of

the Fourteenth Amendment. See DeShaney v. Winnebago Soc. Servs., 489 U.S. 189, 196 (1989)

(“[T]he Due Process Clause[] generally confer[s] no affirmative right to governmental aid, even

where such aid may be necessary to secure life, liberty, or property interests of which the

government itself may not deprive the individual.”); see also Bernstein v. New York, 591 F. Supp.

2d 448, 460, 465 (S.D.N.Y. 2008) (“Courts within the Second Circuit have determined that there

is no constitutional right to an investigation by government officials.” (cleaned up) (collecting

cases)).

        Two exceptions to this no-duty-to-investigate rule apply: (1) if “the State takes a person

into its custody and holds him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and general well-being,”

DeShaney, 489 U.S. at 199-200; and (2) the government may assume some obligation when it

                                                    3
          Case 1:21-cv-06395-JMF Document 6 Filed 08/31/21 Page 4 of 8




“assist[s] in creating or increasing the danger,” see Matican v. City of New York, 524 F.3d 151,

155 (2d Cir. 2008) (citations omitted). Here, Plaintiff provides no facts suggesting that his

claims against Agent Girard or Detective Stone fall under either of the narrow exceptions to the

general rule that there is no substantive due process right to an investigation. Because Plaintiff

cannot show that Agent Girard or Detective Stone violated his due process rights, Plaintiff’s

claims against these two defendants concerning their alleged failure to investigate the NYPD

must be and are dismissed for failure to state a claim on which relief may be granted. See 28

U.S.C. § 1915(e)(2)(B)(ii). 1

D.     Claims Against Detectives Salcedo and Witten

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendant’s direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in

this Circuit that personal involvement of defendants in the alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.” (citation omitted)). A defendant may not be

held liable under § 1983 solely because that defendant employs or supervises a person who

violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government

officials may not be held liable for the unconstitutional conduct of their subordinates under a

theory of respondeat superior.”). Instead, “[t]o hold a state official liable under § 1983, a

plaintiff must plead and prove the elements of the underlying constitutional violation directly

against the official . . . .” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).




1
        In light of that conclusion, the Court need not and does not decide whether Plaintiff can
bring a private action against Agent Girard under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971).

                                                  4
           Case 1:21-cv-06395-JMF Document 6 Filed 08/31/21 Page 5 of 8




        Plaintiff does not allege any facts showing how Detectives Salcedo and Witten were

personally involved in the events underlying his claims. Plaintiff’s claims against these two

defendants are therefore dismissed for failure to state a claim on which relief may be granted.

See 28 U.S.C. § 1915(e)(2)(B)(ii).

E.      Service on the City of New York

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“The court must . . . order [the U.S.

Marshals Service to serve] if the plaintiff is authorized to proceed in forma pauperis . . . .”).

Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that a summons

and complaint be served within 90 days of the date the complaint is filed, Plaintiff is proceeding

IFP and could not have served the summons and Complaint until the Court reviewed the

Complaint and ordered that a summons be issued. The Court therefore extends the time to serve

until 90 days after the date the summons is issued. If the Complaint is not served within that

time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d

56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of

time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant the City of New York through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further

                                                   5
           Case 1:21-cv-06395-JMF Document 6 Filed 08/31/21 Page 6 of 8




instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                         LEAVE TO AMEND

        Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because Plaintiff may be able to allege

additional facts to state a valid claim against Detectives Salcedo and Witten, the Court grants

Plaintiff thirty days’ leave to amend his Complaint to detail his claims.

        Because Plaintiff’s Amended Complaint will completely replace, not supplement, the

original Complaint, any facts or claims that Plaintiff wants to include from the original

Complaint must be repeated in the Amended Complaint.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. An amended complaint form is attached to this Order.

        The Court dismisses Plaintiff’s claims against the NYPD, the IAB, the DOI, the FBI,

Agent Girard, and Detectives Stone, Salcedo and Witten, with thirty days’ leave to amend his



                                                  6
          Case 1:21-cv-06395-JMF Document 6 Filed 08/31/21 Page 7 of 8




claims against Salcedo and Witten. See 28 U.S.C. § 1915(e)(2)(B)(ii), (iii). The Clerk of Court

is directed to add the City of New York as a Defendant under Fed. R. Civ. P. 21.

       The Clerk of Court is further instructed to issue a summons as to the City of New York,

complete the USM-285 form with the address for this defendant, and deliver all documents

necessary to effect service to the U.S. Marshals Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 31, 2021
          New York, New York

                                                              JESSE M. FURMAN
                                                            United States District Judge




                                                 7
  Case 1:21-cv-06395-JMF Document 6 Filed 08/31/21 Page 8 of 8




                DEFENDANT AND SERVICE ADDRESS


City of New York
New York City Law Department
100 Church Street
New York, NY 10007
